—Appeal from an order of the Family Court of Chemung County (Castellino, J.), entered September 11, 1992, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate respondents’ children to be permanently neglected and terminated respondents’ parental rights.
Family Court did not err in concluding that petitioner established by clear and convincing evidence that diligent efforts were made to encourage and strengthen the parental relationship and to reunite the children with their parents. The court’s conclusion that, despite these efforts, there was a failure to adequately plan for the children’s future should also not be disturbed. The remaining arguments raised in support of this appeal have been considered and rejected as either lacking in merit or unpreserved for our review.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, without costs.